Title: To John Adams from Wilhem & Jan Willink, 5 September 1782
From: Willink, Wilhem & Jan (business)
To: Adams, John



Amsterdam the 5 7br 1782
Sir

Honoured with your Excellency’s Confidence, we think it our duty to inform you in our privy, that a motion is made to dispose our Regency, to subscribe for account of our City, a certain Sum at the Loan whch. is proposed to be made for the States of Maryland; whch. if succeeding, Should prove a mark of confidence, proper to encourage particular Subscriptions, whch. the Continental Loan doth not enjoy.
We bring this to your Excellency’s knowledge, in order to consider, whether you Judge, any instruction necessary on this head, as our Zealous application for the Concerns of Congress, would not suffer the least neglect in its regard, nor on the otherhand be come in any way disobliging to that of the States of Maryland.

We are told your Excellency intends to make one time or other a turn hither when we Shall be glad to be informed of it.

We have the honour to remain with respectfull regard. Sir Your Excellency’s most Obedient & Humble Servants
Wilhem & Jan Willink

